DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.

Drawings
The drawings were received on 27 September 2021.  These drawings are acceptable.
The drawings are objected to because reference character D4 of figure 6 is not directed to the diameter of the inner dropper receiving passageway as disclosed. 

Specification
The disclosure is objected to because reference character “213” has been used to designate both cam width and sloped cam width.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the molded inner dropper receiver coupling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 8 that “the plurality of circular lugs each respectively abut a plurality of circular engagement walls” is led to be indefinite.  It is unclear if each lug engages with a plurality of the circular engagement walls or the circular lugs are each capable of abutting with a respective circular engagement wall of the plurality of circular engagement walls.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20170043918) further in view of Gibilisco (US 4433789).
Claim 1:  Guo discloses a cap 10 (child resistant closure cap) comprising an inner cap element 10b (inner housing) having an upper surface with an inner edge and an outer edge and a plurality of ramped shaped recesses 10d (sloped cams) centrally positioned extending concentrically into a body of the inner cap element 10b (inner housing) along the upper surface and between the inner edge and the outer edge; and an outer cap element 10a (outer housing) corresponding with the inner cap element 10b (inner housing) and having: an upper surface wall with a lower face, an outer wall with an inner surface wall positioned adjacent and extending downward with respect to the upper surface wall, an outer dropper receiving passageway provided along a portion of the upper surface wall about a center of the outer cap element 10a (outer housing) concentric to the outer wall, and a plurality of ramp shaped protrusions 10c (lugs) extending downward from the lower face and positioned between the inner surface wall of the outer cap element 10a (outer housing) and the outer dropper receiving passageway and spaced apart extending downward from a planar surface to 
Guo does not disclose the lugs being circular.
Gibilisco teaches a permanent child-resistant closure having an outer cap member 11 having circular drive lugs 17 (circular lugs) and an inner cap member 41 with ramp-shaped ratchet lugs which each have a circular vertical face 28 and terminate in a circular depression 30, wherein the circular drive lugs 17 (circular lugs) can seat in the circular depression 30 to cause the inner cap member 41 to rotate in unison with the outer cap member 11 (see fig. 2, 3, and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the ramp shaped protrusions 10c (lugs) of Guo with circular drive lugs 17 (circular lugs) and to have modified the ramped shaped recesses 10d (sloped cams) to terminate in a circular depression 30 at their lower ends, as taught by Gibilisco, in order to better seat and engage the outer cap element 10a (outer housing) with the inner cap element 10b (inner housing) when being pushed downward as the circular drive lugs 17 (circular lugs) would seat within and contact a sidewall of the circular depression 30 to cause the outer cap element 10a (outer housing) and inner cap element 10b (inner housing) to rotate in unison in both the loosening and unloosening direction upon rotation and downward pressure.

    PNG
    media_image1.png
    385
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    277
    media_image2.png
    Greyscale

Claim 2:  The combination discloses a dropper assembly (dropper) being positioned in the outer cap element 10a (outer housing) and the inner cap element 10b (inner housing) (see fig. 2).
Claim 3:  The combination discloses the inner cap element 10b (inner housing) including an inner dropper receiving passageway engageable with an outer wall of the dropper assembly (dropper) (see annotated fig. 4 below).

    PNG
    media_image3.png
    280
    458
    media_image3.png
    Greyscale

Claim 4:  The combination discloses each of the plurality of ramped shaped recesses 10d (sloped cams) including a circular depression 30 with a circular engagement wall positioned on a leading edge of the ramped shaped recesses 10d (sloped cams) (see fig. 3 and fig. 2 ‘789).  
Claim 5:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) being concentrically offset from the inner dropper receiving passageway of the inner cap element 10b (inner housing) (see annotated fig. 4 above, and fig. 2 and 3).
Claim 6:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) being configured to be positioned adjacent to a molded inner dropper receiver coupling (see annotated fig. 4 above, and fig. 2 and 3).
Claim 7:  The combination discloses the inner cap element 10b (inner housing) including a molded inner dropper receiver coupling along the upper surface (see annotated fig. 4 above, and fig. 2 and 3). 
Claim 8:  The combination discloses each of the plurality of circular lugs respectively engaging with each of the ramped shaped recesses 10d (sloped cams) and 
Claim 10:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) disengaging the ramped shaped recesses 10d (sloped cams) and the upper surface of the inner cap element 10b (inner housing), and the outer cap element 10a (outer housing) being freely rotatable in a clockwise and a counterclockwise direction when the outer cap element 10a (outer housing) is in an upper position (see P. 0048).  
Claim 11:  The combination discloses the outer dropper receiving passageway has a larger diameter than a diameter of the inner dropper receiving passageway (see annotated fig. 4 above, annotated fig. 3 above, and fig. 2.  
Claim 12:  Guo does not disclose outer housing including a retaining flange around a base thereof that is engageable with the inner housing.  
Gibilisco teaches a permanent child-resistant closure having an outer cap member 11 having a retention bead 21 (retaining flange) around a base thereof that is engageable with an inner cap member 41 (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer cap element 10a (outer housing) to have a retention bead 21 (retaining flange), as taught by Gibilisco, in order to prevent lifting off of the outer cap element 10a (outer housing) to increase the child proofing.
Claim 13:  The combination discloses that in a dropper assembled state the dropper assembly (dropper) is received in the inner dropper receiving passageway, in a 
Claim 16:  The combination discloses the ramped shaped recesses 10d (sloped cams) having a width corresponding with the circular drive lugs 17 (circular lugs) (see fig. 3 and 4 and fig. 2 & 3 ‘789).  
Claim 17:  Guo does not disclose the inner housing having around a base a mating flange for coupling with a retaining flange.  
Gibilisco teaches a permanent child-resistant closure having an inner cap member 41 having around a base a mating flange for coupling with a retention bead 21 (retaining flange) of an outer cap member 11 (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer cap element 10a (outer housing) to have a retention bead 21 (retaining flange) and to have modified the inner cap element 10b (inner housing) to have a mating flange around its base for coupling with the retention bead 21 (retaining flange), as taught by Gibilisco, in order to prevent lifting off of the outer cap element 10a (outer housing) to increase the child proofing.

    PNG
    media_image4.png
    373
    576
    media_image4.png
    Greyscale


Claim 19:  Guo does not disclose the the inner housing, relative to a retaining flange, vertically decoupling from the retaining flange around a base of the outer housing when the plurality of circular lugs are partially engaged with the sloped cams.  
Gibilisco teaches a permanent child-resistant closure having an inner cap member 41 having around a base a mating flange for engaging with a retention bead 21 (retaining flange) around a base of an outer cap member 11, wherein engagement occurs in an upper position of the outer cap member 11 and the inner cap member 41 vertically decouples from the retention bead 21 (retaining flange) when the outer cap member 11 is in a lower position (see annotated fig. 3 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer cap element 10a (outer housing) to have a retention bead 21 (retaining flange) around its base and to have modified the inner cap element 10b (inner housing) to have a mating flange around its base for coupling with the retention bead 21 (retaining flange), as taught by Gibilisco, in order to prevent lifting off of the outer cap element 10a (outer housing) to increase the child proofing.
The combination discloses the inner cap element 10b (inner housing), relative to the retention bead 21 (retaining flange), vertically decoupling from the retention bead 21 (retaining flange) around the base of the outer cap element 10a (outer housing) when 
Claim 20:  The combination discloses a separation being formed between the inner cap element 10b (inner housing) and the retention bead 21 (retaining flange) when the inner cap element 10b (inner housing) vertically decouples from the retention bead 21 (retaining flange).  
Claim 21: The combination discloses the dropper assembly (dropper) including a bulb 14 (see fig. 2).
Claim 22:  Guo discloses a cap 10 (child resistant closure cap) comprising an inner cap element 10b (inner housing) and a plurality of centrally positioned ramped shaped recesses 10d (sloped cams) extending concentrically into the upper surface in a curvilinear direction; an outer cap element 10a (outer housing) corresponding to the inner cap element 10b (inner housing) and having a plurality of ramp shaped protrusions 10c (lugs) spaced apart and extending downward from a planar surface to correspond with the plurality of ramped shaped recesses 10d (sloped cams), the plurality of ramp shaped protrusions 10c (lugs) being centrally positioned and curvilinear along the outer cap element 10a (outer housing) on the upper surface; and a dropper assembly (dropper) positioned through the outer cap element 10a (outer housing) and the inner cap element 10b (inner housing), and that other child resistant structures may be used as desired (see fig. 1-3, annotated fig. 4 above, and P. 0049).
Guo does not disclose the lugs being circular.
Gibilisco teaches a permanent child-resistant closure having an outer cap member 11 having circular drive lugs 17 (circular lugs) and an inner cap member 41 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the ramp shaped protrusions 10c (lugs) of Guo with circular drive lugs 17 (circular lugs) and to have modified the ramped shaped recesses 10d (sloped cams) to terminate in a circular depression 30 at their lower ends, as taught by Gibilisco, in order to better seat and engage the outer cap element 10a (outer housing) with the inner cap element 10b (inner housing) when being pushed downward as the circular drive lugs 17 (circular lugs) would seat within and contact a sidewall of the circular depression 30 to cause the outer cap element 10a (outer housing) and inner cap element 10b (inner housing) to rotate in unison in both the loosening and unloosening direction upon rotation and downward pressure.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20170043918) and Gibilisco (US 4433789) as applied to claim 1 above, and further in view of Mauvernay (US 4011960).
Claim 14:  The combination discloses the claimed invention except for the inner housing being a thermoset material.
Mauvernay teaches a child resistant screwcap having an inner cap 11 of thermo-setting resin and an outer cap 21 of thermoplastic (see fig. 1 and col. 3 L. 31-34).

Claim 15:  The combination discloses the claimed invention except for the inner housing being a thermoset material.
Mauvernay teaches a child resistant screwcap having an inner cap 11 of thermo-setting resin and an outer cap 21 of thermoplastic (see fig. 1 and col. 3 L. 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the outer cap element 10a (outer housing) out of thermoplastic, as taught by Mauvernay, in order to make it recyclable to decrease its environmental impact and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The drawing objections in paragraphs 4, 5, and 7-10 of office action dated 28 July 2021 are withdrawn in light of the amended disclosure filed 27 September 2021.
The specification objections in paragraphs 12-13 of office action dated 28 July 2021 are withdrawn in light of the amended disclosure filed 27 September 2021.
The claim objections in paragraphs 14-16 of office action dated 28 July 2021 are withdrawn in light of the amended claims filed 27 September 2021.
The 35 U.S.C. § 112 rejections in paragraphs 17-21 of office action dated 28 July 2021 are withdrawn in light of the amended claims filed 27 September 2021.
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive. 
Examiner notes that no marked up figures provided as annotated sheets for figures 1, 6, and 8 have been received.
In response to applicant’s argument that the indicator arrows for D4 conform to the dimensions of inner dropper receiving passageway 232, the Examiner responds that the arrows do not extend to the structure indicated by reference character 232 in figure 6.
In response to applicant’s argument that there is seemingly no teaching in Guo of the inner housing with a plurality of sloped cams centrally positioned extending concentrically into the inner housing along the upper surface, no teaching of an outer housing having a plurality of lugs that are extending downward from the lower face and positioned between the inner surface wall of the outer cap element 10a (outer housing) and the outer dropper receiving passageway (the inner edge of the upper surface), and that as can be seen with reference to annotated Figure 4 of Guo on page 8 of the Action the sloped cams are not centrally located, but rather are positioned such that they are biased toward the outside edge of the top of the inner cap element, such that Guo discloses having a plurality of sloped cams that are not centrally positioned extending concentrically into the inner housing along the upper surface and between the inner 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736